Pee Curiam:
Our examination of this record satisfies us that the judgment should be affirmed. The question of plaintiff’s compliance with his contract was submitted to the jury under proper instructions. They were distinctly told that unless there was a substantial compliance he could not recover. The amount of logs delivered and the balance due plaintiff under the contract were questions for the jury.
No error is perceived in the admission of the testimony of the plaintiff in regard to the measure of the logs kept on the boards. The contract between the parties does not specify who shall keep the measure; it only provides that they shall be scaled “ per Dusenbury rule.”
*194Nor was there error in rejecting the evidence referred to in the second and third assignments. It would not have thrown any light upon the investigation to have proved the amount of unpeeled logs cut upon the place, or the amount of. bark that was peeled from the timber cut. On the contrary, the probability is that such testimony would have confused the jury, if it did not mislead them.
The remainder of the assignments refer to the instructions of the court, which are free from error.
Judgment affirmed.